Case 1:18-cv-00950-LO-JFA Document 101 Filed 02/06/19 Page 1 of 4 PageID# 2403



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 SONY MUSIC ENTERTAINMENT, et al.,

                        Plaintiffs,

        v.
                                                     Case No. 1:18-cv-00950-LO-JFA
 COX COMMUNICATIONS, INC., et al.,

                        Defendants.


        CONSENT MOTION TO CONTINUE HEARING AND SET A BRIEFING
         SCHEDULE ON PLAINTIFFS’ MOTION TO COMPEL (ECF NO. 94)

       PURSUANT to the Federal Rules of Civil Procedure and Local Civil Rule 7(F)(1), the

parties jointly move for entry of an order to continue the hearing and to set a briefing schedule on

Plaintiffs’ motion to compel (ECF No. 94) based on the following grounds:

       1.      Plaintiffs’ motion to compel (ECF No. 94) is currently noticed for hearing on

February 8, 2019 at 10:00 am (ECF No. 97).

       2.      Counsel for Defendants has a conflict on February 8, 2019 at 10:00 am and is thus

unavailable to appear at the noticed hearing.

       3.      As a professional courtesy, Plaintiffs have agreed to re-notice their motion for

February 15, 2019 at 10:00 am.

       4.      The parties have met and conferred, and jointly propose the following briefing

schedule for Plaintiffs’ motion to compel, which will be re-noticed for hearing on February 15,

2019 at 10:00 am:

               Brief in Opposition                     February 6, 2019 filed by 11:59 pm EST

               Reply Brief                             February 8, 2019 filed by 5:00 pm EST



                                                 1
Case 1:18-cv-00950-LO-JFA Document 101 Filed 02/06/19 Page 2 of 4 PageID# 2404



              Hearing                            February 15, 2019 at 10:00 am EST

       WHEREFORE, the parties respectfully request that this motion be granted and that the

proposed order attached hereto be entered.


Dated: February 6, 2019
                                                 Respectfully submitted,

                                                 /s/ Thomas M. Buchanan
                                                 Thomas M. Buchanan (VSB No. 21530)
                                                 WINSTON & STRAWN LLP
                                                 1700 K Street, NW
                                                 Washington, DC 20006-3817
                                                 Tel: (202) 282-5787
                                                 Fax: (202) 282-5100
                                                 Email: tbuchana@winston.com

                                                 Attorney for Defendants Cox
                                                 Communications, Inc. and CoxCom, LLC




                                             2
Case 1:18-cv-00950-LO-JFA Document 101 Filed 02/06/19 Page 3 of 4 PageID# 2405



Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Tel: (212) 294-6700
Fax: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Tel: (213) 615-1700
Fax: (213) 615-1750
Email: dhleiden@winston.com




                                        3
Case 1:18-cv-00950-LO-JFA Document 101 Filed 02/06/19 Page 4 of 4 PageID# 2406



                                CERTIFICATE OF SERVICE

       I certify that on February 6, 2019, a copy of the foregoing CONSENT MOTION TO

CONTINUE HEARING AND SET A BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION

TO COMPEL (ECF NO. 94) was filed electronically with the Clerk of Court using the ECF

system, which will send notifications to ECF participants.



                                                    /s/ Thomas M. Buchanan
                                                    Thomas M. Buchanan (VSB No. 21530)
                                                    1700 K Street, NW
                                                    Washington, DC 20006-3817
                                                    Tel: (202) 282-5787
                                                    Fax: (202) 282-5100
                                                    Email: tbuchana@winston.com

                                                    Attorney for Cox Communications, Inc.
                                                    and CoxCom, LLC




                                                4
